Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13, and 20 are objected to because of the following informalities:  
Claim 1, line 6-7, “the load” appears to be “a load”.
Claim 1, line 8, “the driving circuit” appears to be “the load driving circuit”.  
Claim 4, line 1, “the driving circuit” appears to be “the load driving circuit”.  
Claims 2-13, line 1, “The driving circuit” appears to be “The load driving circuit”.  
Claim 20, line 2, “substate” appears to be “substrate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.  There is no clear distinction between the preamble and the body of the claim 18.  It is recommended that the preamble and the body be separated by “comprising:”

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-11, 14-16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoo et al. (US 2018/0092172 A1, hereinafter referred to as Yoo).





    PNG
    media_image1.png
    593
    866
    media_image1.png
    Greyscale

Regarding claim 1, Yoo discloses a load driving circuit (Fig. 2), comprising: 
a switch circuit (10) having a switching transistor (Qb), the switch circuit configured to convert an input voltage (VIN) into a first output voltage (VOUT) based on a switching action of the switching transistor; and 
a linear circuit (Linear Ckt, see annotated Fig. 2 above) coupled in series with the switch circuit, the linear circuit having a linear device (M1 – M8) and configured to provide a driving voltage and a driving current (IL) for the load (paragraphs [0109]-[0110]); 
wherein the driving circuit is configured to control the switching transistor (paragraphs [0102]-[0110]) based on a feedback signal (FB1 – FB8, VD, VC, VNC… GATE) indicative of a conducting state of the linear device.
Regarding claim 2, Yoo discloses the driving circuit of claim 1, wherein the feedback signal represents a driving signal (FB1 – FB8) used to drive the linear device.
Regarding claim 3, Yoo discloses the driving circuit of claim 1, wherein the driving voltage is a voltage difference between two ends of the load (CH1 – CH8), and the feedback signal represents a difference value between the first output voltage (VOUT) and the driving voltage (voltage at FB1 – FB8).
Regarding claim 4, Yoo discloses the driving circuit of claim 3, wherein the load driving circuit controls the switching transistor based on a minimum value of the difference value in a preset period (paragraphs [0113]-[0114]).
Regarding claim 6, Yoo discloses the driving circuit of claim 1, wherein the feedback signal is a logic signal (output of 244).
Regarding claim 9, Yoo discloses the driving circuit of claim 1, wherein the switch circuit comprises a buck converter (paragraphs [0010], [0093]).
Regarding claim 10, Yoo discloses the driving circuit of claim 9, wherein the switch circuit (10) further comprises a switch control circuit (250), and wherein a first end of the switching transistor is configured to receive the input voltage, a control end of the switching transistor is coupled to an output of the switch control circuit, and a second end of the switching transistor is coupled to a reference ground (via Db, Lb, Cb) of the switch control circuit.
Regarding claim 11, Yoo discloses the driving circuit of claim 1, wherein the linear circuit further comprises a linear control circuit (211), and wherein a first input of the linear control circuit is configured to receive a current sampling signal (RCH1) representing a current flowing through the linear device, a second input of the linear control circuit is configured to receive a reference signal (VREF1), and an output of the linear control circuit is coupled to a control end of the linear device (Gate of M1) to provide a driving signal.
Claims 14-16, 18, and 19 are essentially the same is scope as claims 1, 4, and 6 as discussed above and are rejected similarly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo.
Regarding claim 12, Yoo discloses the driving circuit of claim 1, further comprising: 
a switch control circuit (250) a control end (GATE) of the switch transistor, wherein the feedback signal is a logic signal (output of 244); 
a linear control circuit (211, 244) 
However, Yoo does not disclose that the switch control circuit is fabricated on a first semiconductor substrate, and a linear control circuit is fabricated on a second semiconductor substrate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the lighting apparatus of Yoo so that the switch control circuit is fabricated on a first semiconductor substrate, and a linear control circuit is fabricated on a second semiconductor substrate, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  It is "merely a matter of obvious engineering choice" as set forth in the above case law.
Regarding claim 13, Yoo discloses the driving circuit of claim 12, wherein a reference ground of the switch control circuit (250) is different from a reference ground of the linear control circuit (211, 244)(it is implied since the first semiconductor substrate and the second semiconductor substrate are separated as discussed above).
Claim 20 is essentially the same as claim 12 and is rejected similarly.

Allowable Subject Matter
Claims 5, 7, 8, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al. (US 2018/0115234 A1) discloses bleeder circuit.  Elferich (US 2017/0325302 A1) discloses linear post-regulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844